     Case 2:19-cv-01329-JAD-DJA Document 23 Filed 07/23/21 Page 1 of 2



 1

 2

 3

 4                             UNITED STATES DISTRICT COURT

 5                                    DISTRICT OF NEVADA

 6
                                                   ***
 7
     KENNETH G MCDONALD,                             Case No.: 2:19-cv-01329-JAD-DJA
 8                                    Plaintiff,
                                                     ORDER RE-SETTING INMATE EARLY
 9                 v.                                MEDIATION

10   JAMES DZURENDA, et al.,

11                                 Defendants.

12
            The Court previously issued an order establishing the requirements for the inmate early
13
     mediation in this case. ECF No. 18. That order continues to govern the inmate early mediation
14
     except as MODIFIED as follows:
15
        •   Due to unforeseen scheduling circumstances, the inmate early mediation is reset to
16
            August 27, 2021, at 1:30 p.m.; and
17
        •   Should the parties need to supplement their mediation briefs or email address for the
18
            remote mediation, their supplement(s) must be received no later than 4:00 p.m., on
19
            August 19, 2021.
20
        •   The Court now extends the stay until three (3) days after the scheduled IEM,
21
            currently set for August 27, 2021, at 1:30 p.m. The status report is also due on that
22
            date. During this stay period and until the Court lifts the stay, no other pleadings or
23
            papers may be filed in this case, and the parties may not engage in any discovery, nor
24
            are the parties required to respond to any paper filed in violation of the stay unless
25
            specifically ordered by the Court to do so.
26

27

28
     Case 2:19-cv-01329-JAD-DJA Document 23 Filed 07/23/21 Page 2 of 2




 1     •   For the foregoing reasons, it is ordered that the stay is extended until three (3) days
 2         after the IEM.     The Office of the Attorney General will file the report form

 3         regarding the results of the stay by that date.

 4         IT IS SO ORDERED.

 5         DATED this 23rd day of July 2021.

 6

 7                                             ______________________________________
                                               DANIEL J. ALBREGTS
 8                                             UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 2
28
